STATE OF MICHIGAN

                           COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                                    UNPUBLISHED
                                                                    January 17, 2017
               Plaintiff-Appellee,

v                                                                   No. 329367
                                                                    Ingham Circuit Court
JEFFREY W. ROOT,                                                    LC No. 14-000975-FC

               Defendant-Appellant.


Before: O’CONNELL, P.J., and MARKEY and MURRAY, JJ.

PER CURIAM.

        Defendant, Jeffrey W. Root, appeals as of right his conviction, following a jury trial, of
first-degree criminal sexual conduct (CSC I), MCL 750.520b (victim under 13 years of age).
The trial court sentenced Root as a second-offense habitual offender, MCL 750.520b(2)(b), to
serve life in prison without the possibility of parole and imposed, among other costs, a $100 fine.
We affirm Root’s conviction and sentence, but vacate the unauthorized $100 fine.

                                I. FACTUAL BACKGROUND

       Root’s friend Ronald Price testified that on a day that Root and Price were drinking
alcohol at Price’s home, Root took the eight-year-old complainant into the bathroom and was
alone with her for over 20 minutes. After Root came out of the bathroom, he told Price that he
was mentally ill and intended to commit suicide. Price called 911 immediately after Root left
because Price believed Root had done something to the complainant. The complainant and a
sexual-assault nurse examiner testified extensively about the complainant’s penetrative injuries.
Two additional young witnesses testified that Root had previously sexually assaulted them.

        At the beginning of the fourth day of trial, the trial court questioned Juror Three about
contact she had with the prior sexual assault witnesses outside the court. Juror Three stated that
one of her friends was going to testify in a sexual assault case and she “told them that I was
proud that they had the courage to come in.” The juror said that she did not discuss the fact that
she had talked to the witnesses with the other jurors, but she had mentioned to one other juror
that her friend might have to testify.

       Following Juror Three’s testimony, the trial court indicated that it intended “to leave her
on and dismiss her as one of the two [alternates] at the conclusion of the case.” The trial court
asked the attorneys if they had any objection, and both attorneys stated that they had no

                                                -1-
objection. At the conclusion of the trial, before any deliberations took place, the trial court
excused Juror Three.

        At sentencing, in addition to sentencing Root to serve life in prison without the
possibility of parole, the court also stated that it would assess, among other fees and costs, a
“Fine, $100.” This fine is reflected on Root’s judgment of sentence.

                                   II. JUROR MISCONDUCT

       Root argues that Juror Three’s misconduct in speaking to witnesses outside the courtroom
and the trial court’s decision to wait until before deliberations to dismiss the juror, rather than
dismissing her immediately, impaired his constitutional right to a fair and impartial jury. Root
has waived review of this issue.

        A waiver is an intentional abandonment or relinquishment of a known right. People v
Carter, 462 Mich. 206, 215; 612 NW2d 144 (2000). A defendant’s express approval of the trial
court’s action “constitutes a waiver that extinguishes any error” and forfeits appellate review of a
claimed deprivation of the right. Id.

        In this case, the trial court asked the attorneys—including defense counsel—if they had
any objections to its proposal to dismiss Juror Three before deliberations rather than
immediately. The trial court indicated its concern that dismissing her immediately would “open
up the flood gates” to other jurors not wanting to continue with the trial. Defense counsel stated
he had no objections. Counsel’s affirmative statement that he or she has no objections
constitutes an express approval of the trial court’s action. People v Kowalski, 489 Mich. 488,
504-505; 803 NW2d 200 (2011). Accordingly, Root has waived any objection to the trial court’s
decision to dismiss Juror Three before deliberations. We conclude that Root has waived review
of this alleged error.1

                                      III. IMPROPER FINE

       Root contends that the trial court did not have authority to impose a $100 fine for his
offense. We agree.

       Root did not raise this issue before the trial court. Accordingly, we will review this
unpreserved issue for plain error affecting Root’s substantial rights. See People v Carines, 460
Mich. 750, 763; 597 NW2d 130 (1999). An error is plain if it is clear or obvious and it affects a
defendant’s substantial rights if it affected the outcome of the court proceedings. Id.

       The language of MCL 750.520b(2) does not authorize imposition of a fine for violating
the CSC I statute. Accordingly, the trial court lacks any authority to impose a fine for a first-
degree criminal sexual conduct conviction. People v Wesley, 148 Mich. App. 758, 764; 384


1
 Even had Root not waived this issue, his argument on appeal lacks merit because there is no
evidence that the juror discussed her extraneous conversation with the other jurors.


                                                -2-
NW2d 783 (1985). We conclude that this error was plain and affected the outcome of Root’s
sentencing.

       We affirm Root’s conviction, but vacate that portion of Root’s sentencing imposing a
$100 fine. In all other respects we affirm Root’s sentence.

                                                        /s/ Peter D. O’Connell
                                                        /s/ Jane E. Markey
                                                        /s/ Christopher M. Murray




                                            -3-